In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition and was considered in a manner prescribed by law. Upon consideration of relators’ request for an alternative writ, IT IS ORDERED by the court that an alternative writ be, and the same is hereby, granted.
IT IS FURTHER ORDERED by the court that respondents cease any further action to carry out or implement the divestiture or termination of the statutory jurisdiction of the Mayor’s Courts in the city of Brook Park, the city of Olmsted Falls, and the city of Strongsville; and that respondents cease any further action to enforce or carry out the provisions of the Berea Municipal Court journal entries of September 12, 1988, at issue herein, pending this court’s determination on jurisdiction and, if considered, on the merits of this case.
IT IS FURTHER ORDERED by the court that the parties comply with the briefing schedule in Rule VIII of the Supreme Court Rules of Practice.